[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT            FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 08-15322                  MARCH 19, 2009
                         Non-Argument Calendar            THOMAS K. KAHN
                                                              CLERK
                       ________________________

                 D. C. Docket No. 02-00437-CR-JEC-1-1

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

MARK DUSHION LANCASTER,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________

                             (March 19, 2009)

Before TJOFLAT, CARNES and WILSON, Circuit Judges.

PER CURIAM:
       Mark D. Lancaster appeals the district court’s revocation of his supervised

release and imposition of a prison term of 11 months.1 He argues (1) that the

evidence was insufficient to support the district court’s finding that he violated the

conditions of his supervised release, and (2) that the prison term the court imposed

was procedurally and substantively unreasonable.

                                               I.

       Lancaster argues that the evidence was insufficient to establish the grounds

for revocation: that he had (1) changed his residences without permission, (2) lied

to his probation officer about his true residence, (3) failed to support his

dependents as required by failing to pay court-ordered child support, (4) opened a

line of credit without his probation officer’s permission, and (5) willfully failed to

make restitution payments.

       We review a district court’s revocation of supervised release for abuse of

discretion. United States v. Frazier, 26 F.3d 110, 112 (11th Cir. 1994). A district

court may “revoke a term of supervised release, and require the defendant to serve

in prison all or part of supervised release authorized by statute . . . if the court . . .

finds by a preponderance of the evidence that the defendant violated a condition of

[his] supervised release.” 18 U.S.C. § 3583(e)(3). The preponderance of the


       1
        Lancaster was serving a term of supervised release as part of his sentence of
imprisonment for conspiracy to commit bank fraud.

                                               2
evidence standard “does not relieve the . . . court of the duty of exercising the

critical fact-finding function that has always been inherent in the sentencing

process . . . . Preponderance of the evidence is not a high standard of proof. It is

not, however, a toothless standard either.” United States v. Askew, 193 F.3d 1181,

1183 (11th Cir. 1999) (sentence enhancement context).

      The evidence fully supported the district court’s finding that Lancaster had

violated several conditions of his supervised release: he established a separate

residence without the probation officer’s permission, opened a line of credit

without the probation officer’s permission, and failed to pay his court-ordered

child support and restitution payments. In sum, the district court did not abuse its

discretion in revoking Lancaster’s supervised release.

                                           II.

      Lancaster argues that his sentence was procedurally unreasonable because

the court (1) did not make a specific finding concerning the Guidelines’ sentence

range, and (2) did not adequately discuss the 18 U.S.C. § 3553(a) sentencing

factors because it failed explicitly to mention the factors or otherwise indicate that

it considered them. Lancaster argues that his sentence was substantively

unreasonable because all of the violations the court found were Class C violations

and the product of his inability financially to meet his obligations and his lapses in



                                           3
judgment, due to his desire to be with his children.

      Section 3583(e) of Title 18 states that, if the district court “finds by a

preponderance of the evidence that the defendant violated a condition of

supervised release,” it may, after considering factors set forth in § 3553(a)(1),

(a)(2)(B)-(D), and (a)(4)-(7), revoke a term of supervised release and “require the

defendant to serve in prison all or part of the term of supervised release authorized

by statute for the offense that resulted in such term of supervised release.”

18 U.S.C. § 3583(e). These factors include:

             (1) the nature and circumstances of the offense and the
             history and characteristics of the defendant; (2) the need
             for the sentence imposed . . . (B) to afford adequate
             deterrence to criminal conduct; (C) to protect the public
             from further crimes of the defendant; and (D) to provide
             the defendant with needed . . . [treatment] . . . ; (4) the
             kinds of sentence and the sentencing range . . . ; (5) any
             pertinent policy statement . . . (6) the need to avoid
             unwarranted sentence disparities among defendants with
             similar records who have been found guilty of similar
             conduct; and (7) the need to provide restitution to any
             victims of the offense.

18 U.S.C. § 3553(a).

      The Supreme Court has explained that a sentence would be procedurally

unreasonable if the district court improperly determined the Guidelines sentence

range, treated the Guidelines as mandatory, failed to consider the § 3553(a) factors,

based the sentence on clearly erroneous facts, or failed adequately to explain its

                                           4
reasoning. Gall, 552 U.S. at ___, 128 S.Ct. at 597. As for revocation proceedings,

it is sufficient that the record show “some indication that the district court was

aware of and considered [the Guidelines].” United States v. Aguillard, 217 F.3d

1319, 1320 (11th Cir. 2000). The district court is not required explicitly to

articulate that it has considered the § 3553(a) factors, where the record

demonstrates that the court did, in fact, consider those factors. United States v.

Dorman, 488 F.3d 936, 944 (11th Cir. 2007) (in which the court, as here, failed to

state that it considered the § 3553(a) factors). If the district court imposes a

sentence within the Guidelines sentence range, it is not necessary to give a detailed

explanation of its reasons, as long as it “set[s] forth enough to satisfy the appellate

court that [it] has considered the parties’ arguments and has a reasoned basis for

exercising [its] own legal decisionmaking authority.” United States v. Agbai, 497

F.3d 1226, 1230 (11th Cir. 2007) (citations omitted). A sentence may be

substantively unreasonable if it does not achieve the purposes of sentencing in

§ 3553(a). United States v. Pugh, 515 F.3d 1179, 1191 (11th Cir. 2008).

      Chapter 7 of the Sentencing Guidelines governs violations of supervised

release and contains a policy statement recommending ranges of imprisonment

applicable upon revocation. U.S.S.G. § 7B1.4 (a). The recommended sentence

range for a Grade C violation with a criminal history category of III is 5 to 11



                                            5
months. Id. Under 18 U.S.C. § 3583(e)(3), if a district court revokes a term of

supervised release related to a Class D felony, the court may sentence the

defendant up to two years’ imprisonment. The policy statements of Chapter 7 are

merely advisory and not binding. Aguillard, 217 F.3d at 1320.

      Because the record shows the basis for the sentence the district court

imposed and that the court imposed it after considering the evidence adduced by

the parties, the provisions of Chapter 7, and several § 3553(a) sentencing factors,

the sentence was procedurally reasonable. Moreover, because the court imposed a

sentence no greater than necessary to comply with the purposes of sentencing, the

sentence was substantively reasonable.

      AFFIRMED.




                                          6